Case 6:19-cv-00010-NKM-RSB Document 29 Filed 12/12/19 Page 1 of 2 Pageid#: 264




                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 CHERIE C. WHITEHURST,        )
                              )
           Plaintiff,         )
                              )
 v.                           )                      Civil Action No.: 6:19-cv-00010
                              )
 BEDFORD COUNTY SCHOOL BOARD, )
                              )
 and                          )
                              )
 DOUGLAS R. SCHUCH,           )
                              )
           Defendants.        )

                  MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

        COMES NOW B. Cabell Barrow of the law firm of Byrnes Gould PLLC and moves this

 Court for an Order permitting him to withdraw as counsel for Plaintiff, Cherie C. Whitehurst,

 Ed.D. (“Dr. Whitehurst”) in the above-referenced case, based on the following grounds:

        1.     B. Cabell Barrow is leaving Byrnes Gould PLLC on Friday, December 13, 2019;

        2.     W. Huntington Byrnes and Steven P. Gould of the law firm of Byrnes Gould

               PLLC will still remain as counsel for Dr. Whitehurst; and

        3.     Dr. Whitehurst will not be prejudiced by the withdrawal of B. Cabell Barrow as

               counsel in this matter.

        WHEREFORE, B. Cabell Barrow of the law firm of Byrnes Gould PLLC prays that he

 be permitted to withdraw as counsel for Dr. Whitehurst.




                                                1
Case 6:19-cv-00010-NKM-RSB Document 29 Filed 12/12/19 Page 2 of 2 Pageid#: 265




                                                     B. CABELL BARROW

                                                     /s/ B. Cabell Barrow
                                                     W. Huntington Byrnes (VSB No. 46714)
                                                     Steven P. Gould (VSB No. 80411)
                                                     B. Cabell Barrow (VSB No. 87299)
                                                     BYRNES GOULD PLLC
                                                     312 Main Street, Suite 200 (24541)
                                                     P.O. Box 47
                                                     Danville, Virginia 24543
                                                     Telephone: 434.792.2424
                                                     HByrnes@byrnesgould.com
                                                     SGould@byrnesgould.com
                                                     Cbarrow@byrnesgould.com
                                                     Counsel for Plaintiff


                                 CERTIFICATE OF COUNSEL


        I hereby certify that on the 12th day of December, 2019, the foregoing Motion for Leave

 to Withdraw as Counsel was filed electronically with the U.S. District Court, Western District of

 Virginia, Lynchburg Division and was served electronically on the following, who is a CM/ECF

 participant:

                                      Stacy L. Haney, Esq.
                                      HANEY PHINYOWATTANACHIP PLLC
                                      11 S. 12th Street, Suite 300C
                                      Richmond, VA 23219
                                      Telephone: (804) 500-0301
                                      Facsimile: (804) 500-0309
                                      shaney@haneyphinyo.com
                                      Counsel for Defendants


                                                     /s/ B. Cabell Barrow




                                                 2
